Order entered May 7, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00592-CR

                         JESUS GUTIERREZ ELIASAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00153-Y

                                            ORDER

       The Court DENIES appellant’s May 5, 2014 pro se motion to have the clerk’s and

reporter’s records transcribed into Spanish. We further DENY appellant’s May 5, 2014 pro se

motion to supplement the record with a description of the “outburst” noted in in Volume 4 of the

reporter’s record.

       We GRANT appellant’s May 5, 2014 pro se motion to extend time to file his pro se

response to the Anders brief only to the extent that we ORDER appellant to file his pro se

response by JULY 7, 2014. No further extensions will be granted. If the pro se response is not

filed by the date specified, we will submit the appeal on the Anders brief alone.
       We DIRECT the Clerk to send, by first-class mail, copies of this order, the appellant’s

brief filed on March 14, 2014, and this Court’s letter of March 18, 2014, to Jesus Gutierrez

Eliasar, TDCJ No. 1893763, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884.

                                                  /s/    LANA MYERS
                                                         JUSTICE